DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the remarks filed on 5/19/2021. The amendments filed on 5/19/2021 are entered.
The previous rejections of claims 1-2, 4, 7-20, and 22-27 under 35 U.S.C. 103 and utilizing the “Lee II” reference (U.S. Pub. No. 20150192547) have been withdrawn in light of the applicant’s remarks regarding the applicant’s priority date preceding the foreign priority application date for the disclosure of the “Lee II” reference citations utilized in the previous rejections.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 9-11, 14-20, and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., Mapping Myocardial Fiber Orientation Using Echocardiography-Based Shear Wave Imaging. IEEE Transactions on Medical Imaging, 2012. 31(3) p. 554-562, hereinafter Lee, in view of Specht et al. (U.S. Pub. No. 20130218012), hereinafter Specht, in view of Pernot et al. (U.S. Pub. No. 20110028838) hereinafter Pernot, in view of Tabaru et al. (U.S. Pub. No. 20130317361) hereinafter Tabaru, in view of Rybyanets (U.S. Pub. No. 20130051178) hereinafter Rybyanets, in further view of Emery et al. (U.S. Pub. No. 20100228126) hereinafter Emery. 
Regarding claim 1, primary reference Lee teaches:
A method for characterizing an anisotropic soft medium comprising at least one portion comprising fibers and having a central area and an outer surface (abstract, lines 3-7; introduction, lines 1-5; note that myocardial tissue is considered the anisotropic soft medium), said method comprising: 
(a) measuring by generating at least one shear wave which propagates by diverging from the central area in the anisotropic soft medium, wherein propagation of said at least one shear wave is observed in at least two predetermined propagation directions with ultrasonic observation transducers, from the surface of the anisotropic soft medium (page 556, col 1, paragraph 4, lines 1-3; figure 2(b); figure 3(a) shows the shear wave propagating in two directions), 
Said ultrasonic observation in at least two predetermined propagation directions from said central area occurring, said predetermined propagation directions comprising at least two directions (page 556, col 1, paragraph 3, lines 7-9; col 1, paragraph 4, lines 5-9) forming between them an angle different from 0 degrees and different from 180 degrees, said ultrasonic observation transducers being positioned along said at least 
and said measurement being carried out within a period of less than 50 ms (page 556, col 2, paragraph 1, lines 5-6), 
(b) determining at least one propagation parameter of the shear wave, from data collected during said measurement in each of said predetermined propagation directions (page 556, col 2, paragraph 3, lines 1-3; page 557, col 2, lines 2-4), 
 (c) characterizing at least one propagation parameter of the shear wave , determined in each of said predetermined propagation directions, wherein at least one rheological characteristic of the anisotropic soft medium is determined, said at least one rheological characteristic being selected from the group consisting of a direction of the fibers of the anisotropic soft medium, a rheological elasticity parameter in a direction perpendicular to the fibers and a rheological elasticity parameter in the direction of the fibers (page 560, col 1, paragraph 2, lines 1-12), and 
wherein said at least one propagation parameter of the shear wave is determined in each of said predetermined propagation directions at said different depths (page 556, col 2, paragraph 3, “depth by depth fashion”); and 
wherein at least one rheological characteristic is determined at said different depths (page 560, col 1, paragraph 2, lines 1-12). 
Primary reference Lee fails to teach:
by maintaining fixed the ultrasonic observation transducers
said at least one shear wave is observed at different depths

by maintaining fixed the ultrasonic observation transducers (paragraph [0068], lines 1-6; figure 1, left 14 and right 16 imaging transducer arrays)
said at least one shear wave is observed at different depths ([0016], “focus the wavefront at various depths”; [0021], “depth selection”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Lee of using multiple angles and measurement locations with the method of Specht of using fixed transducers because having multiple fixed receive apertures allows for substantially improved lateral resolution (abstract, lines 14-16) and multiple apertures are well-suited for high frame-rate images (paragraph [0044] lines, 11-14). This creates a predictable method of obtaining multiple observation recordings in a more efficient amount of time. .
Primary reference Lee further fails to teach:
wherein the at least one shear wave is generated over a certain range of depths in the anisotropic soft medium and the propagation of said at least one shear wave is observed at different depths inside said range of depths, and 
wherein the propagation of said at least one shear wave is simultaneously observed in all of said predetermined propagation directions, with all the ultrasonic observation transducers at the same time; 
However, the analogous art of Pernot of using ultrasound shear waves to measure physical properties of tissue (abstract) teaches:

wherein the propagation of said at least one shear wave is simultaneously observed in all of said predetermined propagation directions, with all the ultrasonic observation transducers at the same time ([0016]; [0021]; [0133]; [0136]; [0142], compression waves focused simultaneously on several focal points; [0149], the propagation of the shear wave is observed simultaneously at a multitude of points of the observation field; [0150], compression waves may be emitted by all of part of the transducers; [0151], the succession of ultrasound compression waves generate a successive images; [0158]; [0161], “the speckle noise is picked up by the transducers T1-Tn during subset b2) after each shot of an unfocused ultrasound compression wave”; [0241], “or waves focused simultaneously on several focal points; [0248], “propagation of the shear wave is observed simultaneously at a multitude of points of the observation field in the soft tissue”; [0249], may be emitted by all or part of the transducers T1-Tn; [0250], detection of ultrasound signals can be carried out by all or part of the 1-Tn during substep b2) after each shot of an unfocused ultrasound compression wave); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined method of characterizing an anisotropic soft medium of Lee and Specht to incorporate the simultaneous shear wave observation with all transducers as taught by Pernot because it is a quick and easy to use method for measuring additional physical parameters in mammal soft tissues (paragraph [0003], lines 1-4). By simultaneously observing the shear wave at all ultrasonic transducers at the same time, the method increases efficiency by saving time and reduces movement noise.
Primary reference Lee further fails to teach:
Wherein the shear wave is generated from a central axis perpendicular to the surface of the anisotropic soft medium and said measurement points where the passing of the at least one shear wave is detected, are each located at a distance from said central axis of less than 2cm
However, the analogous art of Tabaru of an ultrasound diagnostic apparatus with shear-wave imaging (abstract, figure 6) teaches:
Wherein the shear wave is generated from a central axis perpendicular to the surface of the anisotropic soft medium and said measurement points where the passing of the at least one shear wave is detected, are each located at a distance from said 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined method of characterizing an anisotropic soft medium of Lee, Specht, and Pernot to incorporate the detection of shear wave measurement at a distance of less than 2cm as taught by Tabaru because shear wave propagation distance is variable with carrier frequency and within the millimeter range the shear wave propagation can be accurately measured by the transducers ([0103]). 
Primary reference Lee further fails to teach:
Wherein the shear wave is generated by having an ultrasonic excitation transducer bearing said ultrasonic observation transducers emit an ultrasonic excitation wave focused on the central area, which displaces the anisotropic soft medium along said central axis 
Wherein said ultrasonic observation transducers are distributed on a circle centered on the central axis

Wherein the shear wave is generated by having an ultrasonic excitation transducer bearing said ultrasonic observation transducers emit an ultrasonic excitation wave focused on the central area, which displaces the anisotropic soft medium along said central axis ([0049]-[0050]; [0051], “Radiated ultrasound 140 generates a pattern 142 of ultrasound intensity focal regions which comprises a "central" focal region 144 and four "peripheral" focal regions 146.” The central focal region 144 as shown in figures 3A through 3C is generated along the central axis of the ultrasound probe 120; [0052]-[0057])
Wherein said ultrasonic observation transducers are distributed on a circle centered on the central axis ([0049]-[0050], “Each sector 122 has a sector electrode (not shown) on a convex surface 124 of the transducer for exciting the sector by applying a varying voltage between the sector's electrode and a common electrode on a concave surface 126 of the cap transducer. While shown as having specifically 4 sectors, it is to be understood that in general, the transducer can have any even number N of sectors or elements.”. The sector elements 122 are distributed around a circular direction surrounding the axis 128 that goes through item 129; [0051]-[0057] and figures 3A through 3C)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined method of characterizing an anisotropic soft medium of Lee, Specht, Pernot, and Tabaru to incorporate the distribution of ultrasound observation transducers on a circle centered 
Primary reference Lee further fails to teach:
Wherein said ultrasonic observation transducers are equidistributed on a circle
However the analogous art of Emery of an ultrasound treatment system with imaging capabilities utilizing a circular transducer (abstract, figure 2A) teaches:
Wherein said ultrasonic observation transducers are equidistributed on a circle ([0032], annular array receive elements that are located around the circumference of the therapy transducer; [0033], the focus of the therapy transducer is in the center of the array and used for image excitation which teaches to the combined Lee, Specht, Pernot, Tabaru, and Rybyanets invention; [0036]; [0038], receive elements in annular imaging array; figure 2A shows the receive elements 124 equidistributed on a circle around the central therapy transducer 122; [0041]; [0042])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined method of characterizing an anisotropic soft medium of Lee, Specht, Pernot, Tabaru, and Rybyanets to incorporate the equidistribution of ultrasonic observation transducers as taught by Emery because it provides a set of receive/observation elements that are 
Regarding claim 7, the combined references of Lee, Specht, Pernot, Tabaru, Rybyanets, and Emery teach all of the limitations of claim 1. Primary reference Lee further teaches the method wherein: 
during (a), the passing of the at least one shear wave in predetermined measurement points respectively positioned along said predetermined propagation directions is detected (page 556, col 2, paragraph 3, lines 8-15) 
and during the computing step (b), the determined propagation parameter of the at least one shear wave is a representative parameter of either a propagation velocity of the at least one shear wave, or a time of flight of the at least one shear wave from the central area, (page 556, col 2, paragraph 3, lines 8-11).
Regarding claim 9, the combined references of Lee, Specht, Pernot, Tabaru, Rybyanets, and Emery teach all of the limitations of claim 7. The primary reference of Lee fails to teach:
 the method wherein during (a): the passing of the at least one shear wave is detected by emission of acoustic compressional waves in said predetermined measurement points by said ultrasonic observation transducers, at a rate of at least 300 shots of ultrasonic compressional waves per second, ultrasonic signals reflected by the anisotropic soft medium are sensed by said ultrasonic observation transducers, and internal displacements of said anisotropic soft medium are thereby determined upon passing of the at least one shear wave at said predetermined measurement points. 

the method wherein during (a): 
the passing of the at least one shear wave is detected by emission of acoustic compressional waves in said predetermined measurement points by said ultrasonic observation transducers, at a rate of at least 300 shots of ultrasonic compressional waves per second, (paragraph [0022], paragraph [0023], paragraph [0024]; [0150]) 
ultrasonic signals reflected by the anisotropic soft medium are sensed by said ultrasonic observation transducers (paragraph [0151], lines 3-4), and 
internal displacements of said anisotropic soft medium are thereby determined upon passing of the at least one shear wave at said predetermined measurement points (paragraph [0151] lines 8-10). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined method of characterizing an anisotropic soft medium of Lee, Specht, Pernot, Tabaru, Rybyanets, and Emery to incorporate the passing of the shear wave is detected by compressional waves at a rate of at least 300 shots per second as taught by Pernot because the compression waves propagate through the patient’s body at a higher speed than shear waves and produce an echo signal that produces a speckle noise image in the reception transducers ([0160]). 
Regarding claim 10, the combined references of Lee, Specht, Pernot, Tabaru, Rybyanets, and Emery teach all of the limitations of claim 7. Primary reference Lee further teaches:

Regarding claim 11, the combined references of Lee, Specht, Pernot, Tabaru, Rybyanets, and Emery teach all of the limitations of claim 1. Primary reference Lee further fails to teach:
the method wherein during (a), the at least one shear wave is generated by having an ultrasonic excitation transducer which bears said ultrasonic observation transducers, emits an ultrasonic excitation wave focused on the central area, which displaces the anisotropic soft medium along said central axis.  
However, the analogous art of Specht of using shear wave ultrasound to measure tissue mechanical properties (abstract) teaches:
the method wherein during (a), the at least one shear wave is generated by having an ultrasonic excitation transducer (paragraph [0068], lines 1-2, init transducer array 12) which bears said ultrasonic observation transducers (paragraph [0068], lines 2-3, left and right later imaging transducer arrays 12), emits an ultrasonic excitation wave focused on the central area, which displaces the anisotropic soft medium along said central axis (paragraph [0087], lines 4-5, init line 22; figure 1)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined method of characterizing an anisotropic soft medium of Lee, Specht, Pernot, Tabaru, Rybyanets, and Emery to incorporate the generation of a shear wave with an excitation transducer because it provides maximum power to a region of interest ([0087]). 

the method wherein the anisotropic soft medium comprises at least one portion of an operating human or animal muscle (page 556, col 2, paragraph 1, lines 3-5) and the method includes several successive conductings of (a), (b) and (c), and inferring a physiological parameter related to the contraction of the muscle based on the results of the several successive conductings of (a), (b) and (c) (page 556, col 2, paragraph 2, lines 1-2, lines 5-7; page 557, col 2, paragraph 2, lines 1-4). 
Regarding claim 15, the combined references of Lee, Specht, Pernot, Tabaru, Rybyanets, and Emery teach all of the limitations of claim 1. Primary reference Lee further teaches:
a device for characterizing an anisotropic soft medium comprising at least one portion comprising fibers and having a central area and an outer surface (abstract, lines 3-7; introduction, lines 1-5; note that myocardial tissue is considered the anisotropic soft medium), 
an excitation probe being adapted for generating a shear wave in the central area and the ultrasonic observation transducers being positioned along several predetermined propagation direction from said central are, said predetermined propagation directions comprising at least two directions forming between them an angle different from 0 degrees and different from 180 degrees, (page 556, col 1, paragraph 3, lines 7-9; col 1, paragraph 4, lines 5-9), 
Primary reference Lee fails to teach:

However, the analogous art of Specht of using shear wave ultrasound to measure tissue mechanical properties teaches: 
the characterization device comprising an electronic control device, which controls an excitation probe and ultrasonic observation transducers (paragraph [0067], lines 8-13), 
the electronic control device being adapted for, controlling the elements of the device for carrying out the method of claim 1. (paragraph [0067]; figure 1, imaging transducer arrays 14, 16 are positioned on surface of region of interest 50; note that the combined references of Lee, Specht, Pernot, Tabaru, Rybyanets, and Emery teach all of the limitations of claim 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of primary reference Lee, Specht, Pernot, Tabaru, Rybyanets, and Emery with the method of Specht because multiple receive apertures allows for substantially improved lateral resolution (abstract, lines 14-16) and multiple fixed apertures are well-suited for high frame-rate images (paragraph [0044] lines, 11-14). This combined method increases efficiency by reducing the time it takes to record and image. 
Primary reference Lee further fails to teach:

However, the analogous art of Pernot of using ultrasound shear waves to measure physical properties of tissue (abstract) teaches:
Wherein, during (a), the propagation of said at least one shear wave is simultaneously observed in all of said predetermined propagation directions, with all of the ultrasonic transducers at the same time ([0149]-[0151]; see response to arguments section below for further description of citation)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined method of characterizing an anisotropic soft medium of Lee, Specht, Pernot, Tabaru, Rybyanets, and Emery to incorporate the simultaneous shear wave observation with all transducers as taught by Pernot because it is a quick and easy to use method for measuring additional physical parameters in mammal soft tissues (paragraph [0003], lines 1-4). By simultaneously observing the shear wave at all ultrasonic transducers at the same time, the method increases efficiency by saving time and reduces movement noise.
Regarding claim 16, the combined references of Lee, Specht, Pernot, Tabaru, Rybyanets, and Emery teach all the limitations of claim 15, Primary reference Lee fails to teach: 
said ultrasonic observation transducers are in a number between 3 and 20. 
However, the analogous art of Rybyanets of using shear wave ultrasound to generate focal regions of excitation in human tissue (abstract) teaches: 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined method of Lee, Specht, Pernot, Tabaru, Rybyanets, and Emery to incorporate the 8 (within the claimed range) transducer elements as taught by Rybyanets because it enables focal patterns of shear waves to appear simultaneously in a same pattern of locations around the generated shear wave ([0013], [0014]; see figure 1A with individual sectors 22 and switching positions 46 depicting the generated shear waves at corresponding tissue propagation directions). 
Regarding claim 17, the combined references of Lee, Specht, Pernot, Tabaru, Rybyanets, and Emery teach all of the limitations of claim 16. The primary reference of Lee fails to teach: 
the device wherein the electronic control device is adapted for detecting the passing of the at least one shear wave facing each ultrasonic observation transducer and the propagation parameter of the at least one shear wave, determined by the central unit, is a representative parameter of either a propagation velocity of the shear wave, or of a time of flight of the at least one shear wave. 
However, the analogous art of Pernot of using ultrasound shear waves to measure physical properties of tissue teaches: 
the device wherein the electronic control device is adapted for detecting the passing of the at least one shear wave facing each ultrasonic observation transducer 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined method of Lee, Lee, Specht, Pernot, Tabaru, Rybyanets, and Emery to incorporate the control device as taught by Pernot because it provides accurate detection of the shear wave based on propagation speed and directionality. 
Regarding claim 18, the references of Lee, Specht, Pernot, Tabaru, Rybyanets, and Emery teach all of the limitations of claim 17. The primary reference of Lee fails to teach: 
the device wherein the electronic control device is adapted for detecting the passing of the at least one shear wave: by having the ultrasonic observation transducers emit acoustic compressional waves at a rate of at least 300 shots of ultrasonic compressional waves per second, by having ultrasonic signals reflected by the anisotropic soft medium sensed by the ultrasonic observation transducers, and by thereby determining internal displacements of said anisotropic soft medium upon passing of the at least one shear wave facing said ultrasonic observation transducers. 
However, the analogous art of Pernot of using ultrasound shear waves to measure physical properties of tissue teaches: 
the device wherein the electronic control device is adapted for detecting the passing of the at least one shear wave: 

by having ultrasonic signals reflected by the anisotropic soft medium sensed by the ultrasonic observation transducers (paragraph [0151], lines 1-5), 
and by thereby determining internal displacements of said anisotropic soft medium upon passing of the at least one shear wave facing said ultrasonic observation transducers (paragraph [0151] lines 8-10). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined method of characterizing an anisotropic soft medium of Lee, Specht, Pernot, Tabaru, Rybyanets, and Emery to incorporate the passing of the shear wave is detected by compressional waves at a rate of at least 300 shots per second as taught by Pernot because the compression waves propagate through the patient’s body at a higher speed than shear waves and produce an echo signal that produces a speckle noise image in the reception transducers ([0160]). 
Regarding claim 19, the references of Lee, Specht, Pernot, Tabaru, Rybyanets, and Emery teach all of the limitations of claim 18. The primary reference of Lee fails to teach: 
the device wherein the excitation probe is an ultrasonic disk-shaped transducer which bears the ultrasonic observation transducers. 
However, the analogous art of Specht of using shear wave ultrasound to measure tissue mechanical properties teaches: 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined method of characterizing an anisotropic soft medium of Lee, Specht, Pernot, Tabaru, Rybyanets, and Emery to incorporate the generation of a shear wave with an excitation transducer in a disk-shaped transducer as taught by Specht because it provides maximum power to a region of interest ([0087]). 
Regarding claim 20, the combined references of Lee, Specht, Pernot, Tabaru, Rybyanets, and Emery teach all of the limitations of claim 15. The primary reference Lee further teaches:
 an ultrasonic probe set for a characterization device (page 556, col 1, paragraph 4, lines 1-6). Lee also teaches propagation directions comprising at least two directions forming between them an angle different from 0 degrees and different from 180 degrees (page 556, col 2, paragraph 1, lines 1 -3; figure 2(b)). 
The primary reference Lee fails to teach: 
further comprising an ultrasonic excitation transducer disk-shaped, said ultrasonic excitation transducer bearing the ultrasonic observation transducers respectively distributed in different divergent propagation directions with respect to said central axis and positioned at a distance of less than 2 cm from said central axis. 
However, the analogous art of Specht of using shear wave ultrasound to measure tissue mechanical properties teaches: 

said ultrasonic excitation transducer bearing the ultrasonic observation transducers respectively distributed in different divergent propagation directions with respect to said central axis and positioned at a distance of less than 2 cm from said central axis (paragraph [0084], lines 10-14; note that diameter of annular array is 40mm which in turn means the outermost measurement point 2cm from the central axis), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Lee, Specht, Pernot, Tabaru, Rybyanets, and Emery with the method of Specht because multiple receive apertures allows for substantially improved lateral resolution (abstract, lines 14-16) and multiple apertures are well-suited for high frame-rate images (paragraph [0044] lines, 11-14). 
The primary reference Lee further fails to teach [the excitation transducer] adapted for emitting an ultrasonic compressional wave along a central axis in order to displace the anisotropic soft medium along said central axis by pressure of radiation and thus causing propagation in the medium of a divergent at least one shear wave from said central axis each ultrasonic observation transducer being adapted for emitting compressional waves as a beam parallel to the central axis. 
However, the analogous art of Pernot of using ultrasound shear waves to measure physical properties of tissue teaches: 
and adapted for emitting an ultrasonic compressional wave along a central axis in order to displace the anisotropic soft medium along said central axis by pressure of 
each ultrasonic observation transducer being adapted for emitting compressional waves as a beam parallel to the central axis (paragraph [0156], lines 10-14). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Lee, Specht, Pernot, Tabaru, Rybyanets, and Emery with the method of Pernot because it is a quick and easy to use method for measuring additional physical parameters in mammal soft tissues by propagating shear waves in this medium (paragraph [0003]).
Regarding claim 26, the combined references of Lee, Specht, Pernot, Tabaru, Rybyanets, and Emery teach all of the limitations of claim 1. Primary reference Lee further fails to teach: 
wherein propagation of said at least one shear wave is observed in at least two predetermined propagation directions with ultrasonic observation transducers that each emit simultaneously or successively ultrasonic compressional waves and sense the ultrasound reflected by the anisotropic soft medium.
However, the analogous art of Pernot of using ultrasound shear waves to measure physical properties of tissue teaches: 
wherein propagation of said at least one shear wave is observed in at least two predetermined propagation directions with ultrasonic observation transducers that each emit simultaneously or successively ultrasonic compressional waves and sense the ultrasound reflected by the anisotropic soft medium [0016]; [0021]; [0133]; [0136]; [0142], compression waves focused simultaneously on several focal points; [0149], the 1-Tn during subset b2) after each shot of an unfocused ultrasound compression wave”; [0241], “or waves focused simultaneously on several focal points; [0248], “propagation of the shear wave is observed simultaneously at a multitude of points of the observation field in the soft tissue”; [0249], may be emitted by all or part of the transducers T1-Tn; [0250], detection of ultrasound signals can be carried out by all or part of the transducers of the array; [0252], successive ultrasound signals are for generating successive images, rather than a single image; [0257]; simultaneously observing at the different points include all of the propagation directions to excite those points; [0260], the speckle noise is picked up by the transducers T1-Tn during substep b2) after each shot of an unfocused ultrasound compression wave); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined method of characterizing an anisotropic soft medium of Lee, Specht, Pernot, Tabaru, Rybyanets, and Emery to incorporate the simultaneous shear wave observation with all transducers as taught by Pernot because it is a quick and easy to use method for measuring additional physical parameters in mammal soft tissues (paragraph [0003], lines 1-4). By simultaneously observing the shear wave at all ultrasonic transducers at the same time, the method increases efficiency by saving time and reduces movement noise.
Regarding claim 27, primary reference Lee teaches:

(a) measuring by generating at least one shear wave which propagates by diverging from the central area in the anisotropic soft medium, wherein propagation of said at least one shear wave is observed in at least two predetermined propagation directions with ultrasonic observation transducers, from the surface of the anisotropic soft medium (page 556, col 1, paragraph 4, lines 1-3; figure 2(b); figure 3(a) shows the shear wave propagating in two directions), 
said ultrasonic observation in at least two predetermined propagation directions from said central area occurring, said predetermined propagation directions comprising at least two directions (page 556, col 1, paragraph 3, lines 7-9; col 1, paragraph 4, lines 5-9) forming between them an angle different from 0 degrees and different from 180 degrees, said ultrasonic observation transducers being positioned along said at least two predetermined propagation directions (page 556, col 1, paragraph 3, lines 7-9; col 1, paragraph 4, lines 5-9; figure 3(a) shows the shear wave propagating in two directions)
and said measurement being carried out within a period of less than 50 ms (page 556, col 2, paragraph 1, lines 5-6), 
(b) determining at least one propagation parameter of the at least one shear wave from data collected during said measurement in each of said predetermined 
(c) characterizing at least one propagation parameter of the at least one shear wave, determined in each of said predetermined propagation directions, wherein at least one rheological characteristic of the anisotropic soft medium is determined, said at least one rheological characteristic being selected from the group consisting of a direction of the fibers of the anisotropic soft medium, a rheological elasticity parameter in a direction perpendicular to the fibers and a rheological elasticity parameter in the direction of the fibers (page 560, col 1, paragraph 2, lines 1-12), and 
wherein said at least one propagation parameter of the shear wave is determined in each of said predetermined propagation directions at said different depths (page 556, col 2, paragraph 3, “depth by depth fashion”); and 
wherein at least one rheological characteristic is determined at said different depths (page 560, col 1, paragraph 2, lines 1-12).
Primary reference Lee fails to teach:
by maintaining fixed the ultrasonic observation transducers,
said at least one shear wave is observed at different depths
However, the analogous art of Specht of using shear wave ultrasound to measure tissue mechanical properties (abstract) teaches:
by maintaining fixed the ultrasonic observation transducers (paragraph [0068], lines 1-6; figure 1, left 14 and right 16 imaging transducer arrays)
said at least one shear wave is observed at different depths ([0016], “focus the wavefront at various depths”; [0021], “depth selection”)

Primary reference Lee further fails to teach:
wherein the at least one shear wave is generated over a certain range of depths in the anisotropic soft medium and the propagation of said at least one shear wave is observed at different depths inside said range of depths, 
wherein the propagation of said at least one shear wave is simultaneously observed in all of said predetermined propagation directions, with all the ultrasonic observation transducers at the same time; 
However, the analogous art of Pernot of using ultrasound shear waves to measure physical properties of tissue (abstract) teaches:
wherein the at least one shear wave is generated over a certain range of depths in the anisotropic soft medium and the propagation of said at least one shear wave is observed at different points inside said range of depths ([0133]; [0134]; [0135], the ultrasound compression wave focus on one or more points of the medium 3 is considered to be inside a range of depths; [0136]; [0139]; [0142]; [0149]-[0154] describe the generation of the shear wave and the observation at different focal points within the anisotropic medium; [0158]; [0172]; [0182], describe computing a propagation 
wherein the propagation of said at least one shear wave is simultaneously observed in all of said predetermined propagation directions, with all the ultrasonic observation transducers at the same time ([0016]; [0021]; [0133]; [0136]; [0142], compression waves focused simultaneously on several focal points; [0149], the propagation of the shear wave is observed simultaneously at a multitude of points of the observation field; [0150], compression waves may be emitted by all of part of the transducers; [0151], the succession of ultrasound compression waves generate a successive images; [0158]; [0161], “the speckle noise is picked up by the transducers T1-Tn during subset b2) after each shot of an unfocused ultrasound compression wave”; [0241], “or waves focused simultaneously on several focal points; [0248], “propagation of the shear wave is observed simultaneously at a multitude of points of the observation field in the soft tissue”; [0249], may be emitted by all or part of the transducers T1-Tn; [0250], detection of ultrasound signals can be carried out by all or part of the transducers of the array; [0252], successive ultrasound signals are for generating successive images, rather than a single image; [0257]; simultaneously observing at the different points include all of the propagation directions to excite those points; [0260], the speckle noise is picked up by the transducers T1-Tn during substep b2) after each shot of an unfocused ultrasound compression wave); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined method of 
Primary reference Lee further fails to teach:
wherein the at least one shear wave is generated from a central axis perpendicular to the surface of the anisotropic soft medium and said measurement points where the passing of the at least one shear wave is detected, are each located at a distance from said central axis of less than 2 cm 
However, the analogous art of Tabaru of an ultrasound diagnostic apparatus with shear-wave imaging (abstract, figure 6) teaches:
wherein the at least one shear wave is generated from a central axis perpendicular to the surface of the anisotropic soft medium and said measurement points where the passing of the at least one shear wave is detected, are each located at a distance from said central axis of less than 2 cm (figure 6, figure 11; [0103], “the maximum value of the shear wave propagation distance that can be detected based on experimental data is approximately 6 mm” therefore this propagation distance is within the range of “located at a distance from said central axis of less than 2cm”; [0073]-[0077] describe the shear wave propagation and measurement within a region which is a generated shear wave at a central axis with the shear wave propagation 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined method of characterizing an anisotropic soft medium of Lee, Specht, and Pernot to incorporate the detection of shear wave measurement at a distance of less than 2cm as taught by Tabaru because shear wave propagation distance is variable with carrier frequency and within the millimeter range the shear wave propagation can be accurately measured by the transducers ([0103]). 
Primary reference Lee further fails to teach:
wherein the at least one shear wave is generated by having an ultrasonic excitation transducer bearing said ultrasonic observation transducers emit an ultrasonic excitation wave focused on the central area, which displaces the anisotropic soft medium along said central axis. 
wherein said ultrasonic observation transducers are distributed on a circle centered on the central axis, and 
However, the analogous art of Rybyanets of using shear wave ultrasound to generate focal regions of excitation in human tissue (abstract) teaches: 
Wherein the at least one shear wave is generated by having an ultrasonic excitation transducer bearing said ultrasonic observation transducers emit an ultrasonic excitation wave focused on the central area, which displaces the anisotropic soft medium along said central axis ([0049]-[0050]; [0051], “Radiated ultrasound 140 generates a pattern 142 of ultrasound intensity focal regions which comprises a 
Wherein said ultrasonic observation transducers are distributed on a circle centered on the central axis ([0049]-[0050], “Each sector 122 has a sector electrode (not shown) on a convex surface 124 of the transducer for exciting the sector by applying a varying voltage between the sector's electrode and a common electrode on a concave surface 126 of the cap transducer. While shown as having specifically 4 sectors, it is to be understood that in general, the transducer can have any even number N of sectors or elements.”. The sector elements 122 are distributed around a circular direction surrounding the axis 128 that goes through item 129; [0051]-[0057] and figures 3A through 3C)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined method of characterizing an anisotropic soft medium of Lee, Specht, Pernot, and Tabaru to incorporate the distribution of ultrasound observation transducers on a circle centered on the central axis as taught by Rybyanets because the distance between locations of focal regions in the focal region pattern and the motion of the focal regions are determined by configuration and frequency and/or phase of excitation of an ultrasound transducer and/or elements thereof used to generate the ultrasound pattern of focal regions ([0015]). Utilizing a circular configuration positions the transducers at portions where the shear wave will propagate. 
Primary reference Lee further fails to teach:

However the analogous art of Emery of an ultrasound treatment system with imaging capabilities utilizing a circular transducer (abstract, figure 2A) teaches:
Wherein said ultrasonic observation transducers are equidistributed on a circle ([0032], annular array receive elements that are located around the circumference of the therapy transducer; [0033], the focus of the therapy transducer is in the center of the array and used for image excitation which teaches to the combined Lee, Specht, Pernot, Tabaru, and Rybyanets invention; [0036]; [0038], receive elements in annular imaging array; figure 2A shows the receive elements 124 equidistributed on a circle around the central therapy transducer 122; [0041]; [0042])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined method of characterizing an anisotropic soft medium of Lee, Specht, Pernot, Tabaru, and Rybyanets to incorporate the equidistribution of ultrasonic observation transducers as taught by Emery because it provides a set of receive/observation elements that are configured to operate in the same frequency range with sensitivity to the harmonics of the signals produced by the excitation transducer within the target tissue ([0041]). 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lee, in view of Specht, in view of Pernot, in view of Tabaru et al, in view of Rybyanets, in further view of Emery as applied to claim 1 above, and further in view of Mace et al., In Vivo Mapping of Brain Elasticity in Small Animals Using Shear Wave Imaging. IEEE Transactions on Medical Imaging, 2011.30(3) p. 550-558, hereinafter Mace. 

However, the analogous art of Mace of using shear wave ultrasound to measure tissue elasticity, teaches:
the rheological elasticity parameters determined during (c) are elasticity moduli (page 552, equation 3; page 554, table 1; shear modulus G is considered a type of elastic moduli). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined method of Lee, Specht, Pernot, Tabaru, Rybyanets, and Emery with the method of Mace because quantitative assessment of brain elasticity in vivo would be of beneficial for many applications in neurology and neurosurgery, such as diagnosis for improved detection of tumors (page 550, col 1, introduction, paragraph 1, lines 6-9). 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lee, in view of Specht, in view of Pernot, in view of Tabaru et al, in view of Rybyanets, in further view of Emery as applied to claim 1 above and further in view of Aase et al. (U.S. Pub. No. 20130211254) hereinafter Aase.
 	Regarding claim 4, the references of Lee, Specht, Pernot, Tabaru, Rybyanets, and Emery teach all of the limitations of claim 1, but fails to teach the method wherein during the measurement step (a), the predetermined propagation directions in which the propagation of the at least one shear wave is observed, are in a number between 3 and 20. 

the method wherein during the measurement step (a), the predetermined propagation directions in which the propagation of the at least one shear wave is observed, are in a number between 3 and 20 (paragraph [0071], lines 7-9). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined method of Lee, Specht, Pernot, Tabaru, Rybyanets, and Emery with the method of Aase because it enables a set of scans to be obtained substantially simultaneously, in real-time (paragraph [0071], lines 4-7). It also would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use multiple scans to cover a larger area of the target region and increase efficiency through a reduced scanning time. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lee, in view of Specht, in view of Pernot, in view of Tabaru et al, in view of Rybyanets, in further view of Emery as applied claim 7 above and further in view of Peterson et al. (U.S. Pub. No. 20130131511), hereinafter Peterson. 
Regarding claim 8, the references of Lee, Specht, Pernot, Tabaru, Rybyanets, and Emery teach all of the limitations of claim 7, but the primary reference of Lee fails to teach:
the method wherein the at least one shear wave is generated from a central axis perpendicular to the surface of the anisotropic soft medium. 

 the method wherein the at least one shear wave is generated from a central axis perpendicular to the surface of the anisotropic soft medium (figure 1, transducer is perpendicular to scanning area, line 22) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Lee, Specht, Pernot, Tabaru, Rybyanets, and Emery with the method of Specht because multiple receive apertures allows for substantially improved lateral resolution (abstract, lines 14-16) and multiple apertures are well-suited for high framerate images (paragraph [0044] lines, 11-14). 
The primary reference of Lee further fails to teach said measurement points where the passing of the at least one shear wave is detected are each located at a distance from said central axis of less than 2 cm. 
However, the analogous art of Peterson of using ultrasound shear waves to measure elastic properties of tissue teaches said measurement points where the passing of the at least one shear wave is detected are each located at a distance from said central axis of less than 2 cm (paragraph [0025] lines 22-23). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined method of Lee, Specht, Pernot, Tabaru, Rybyanets, and Emery with the method of Peterson because shear waves on average have a relaxation time of 10 msec by which outside of a roughly 1 cm range the shear has usually attenuated below a detectable level . 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lee, in view of Specht, in view of Pernot, in view of Tabaru et al, in view of Rybyanets, in further view of Emery as applied to claim 1 above, and further in view of Wang et al., Imaging Transverse Isotropic Properties of Muscle by Monitoring Acoustic Radiation Force Induced Shear Waves using a 2-D Matrix Ultrasound Array. IEEE Transactions on Medical Imaging, 2013. 32(9) p. 1671-1684, hereinafter Wang. 
Regarding claim 12, the references of Lee, Specht, Pernot, Tabaru, Rybyanets, and Emery teach all of the limitations of claim 1, but fail to teach the method wherein during (c), said at least one rheological characteristic determining an elastic tensor corresponding to the singular values the propagation parameter values in the different predetermined propagation directions, and then by breaking down this elastic tensor into singular values, is determined. 
However, the analogous art of Wang of measuring shear wave characteristics in tissue teaches the method wherein during (c), said at least one rheological characteristic determining an elastic tensor corresponding (page 3, equation 2) to the singular values the propagation parameter values in the different predetermined propagation directions, and then by breaking down this elastic tensor into singular values (page 4, equation 3), is determined. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Lee, Specht, Pernot, Tabaru, Rybyanets, and Emery with the method of Wang because using ultrasound . 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lee, in view of Specht, in view of Pernot, in view of Tabaru et al, in view of Rybyanets, in further view of Emery as applied to claim 1 above, and further in view of Hsu et al., (Shear Wave Anisotropy Imaging. IEEE Ultrasonics Symposium, 2003. P. 1090-1093), hereinafter Hsu. 
Regarding claim 13, the references of Lee, Specht, Pernot, Tabaru, Rybyanets, and Emery teach all of the limitations of claim 1, but fails to teach the method wherein during (a), the at least one shear wave is generated from a central axis and during c, an ellipsoidal curve C(V(theta)).cos(theta), V(theta),sin(theta) is determined by interpolation according to propagation parameters values computed at (b) in said predetermined propagation directions, wherein V(theta) is the value of the propagation parameter in a plane perpendicular to said central axis and theta is an angle designating the propagation direction in said plane with respect to a reference system belonging to said plane, the direction of the fibers corresponding to an angle theta(naught) corresponding to the maximum of V(theta), the rheological elasticity parameter in the direction of the fibers being determined according to V(theta) and the rheological elasticity parameter in the direction perpendicular to the fibers being determined according to V(theta + pi/2). 
However, Hsu teaches the method wherein during 

wherein V(theta) is the value of the propagation parameter in a plane perpendicular to said central axis and theta is an angle designating the propagation direction in said plane with respect to a reference system belonging to said plane (Page 1091, col 1, paragraph 2, lines 1-2) 
the direction of the fibers corresponding to an angle theta(naught) corresponding to the maximum of V(theta), the rheological elasticity parameter in the direction of the fibers being determined according to V(theta) and the rheological elasticity parameter in the direction perpendicular to the fibers being determined according to V(theta + pi/2) (page 1091, col 1, paragraph 2, lines 1-4; col 2, paragraph 1, lines 1-2; note that an angle shift of 90 degrees is equivalent to the shift of pi/2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Lee, Specht, Pernot, Tabaru, Rybyanets, and Emery with the method of Hsu because shear wave anisotropy imaging is a novel method that attempts to image local, direction specific variations in tissue shear wave velocity. In muscle, the resultant level of anisotropy and direction is an indication of fiber organization and density, which can then reflect local mechanical properties of tissue (page 1090, col 2, paragraph 4). By understanding the local mechanical properties of tissue, it is possible to identify muscle samples that suffer from . 
Claims 22-23 is rejected under 35 U.S.C. 103 as being unpatentable over Lee, in view of Specht, in view of Pernot, in view of Tabaru et al, in view of Rybyanets. 
Regarding claim 22, primary reference Lee teaches:
A method for characterizing an anisotropic soft medium comprising at least one portion including fibers and having a central area and an outer surface (abstract, lines 3-7; introduction, lines 1-5; note that myocardial tissue is considered the anisotropic soft medium), said method comprising: 
(a) measuring by generating at least one shear wave which propagates by diverging from the central area, wherein propagation of said at least one shear wave is observed with ultrasonic observation transducers, from the surface of the anisotropic soft medium (page 556, col 1, paragraph 4, lines 1-3; figure 2(b)), 
in at least two predetermined propagation directions from said central area, said predetermined propagation directions comprising at least two directions (page 556, col 1, paragraph 3, lines 7-9; col 1, paragraph 4, lines 5-9) forming between them an angle different from 0 degrees and different from 180 degrees, said ultrasonic observation transducers being positioned at least along said predetermined propagation directions (page 556, col 1, paragraph 3, lines 7-9; col 1, paragraph 4, lines 5-9) and said measurement being carried out within a period of less than 50 ms, (page 556, col 2, paragraph 1, lines 5-6); 

wherein said at least one propagation parameter of the at least one shear wave is determined in each of said predetermined propagation directions at said different depths (page 556, col 2, paragraph 3, “depth by depth fashion”); and 
(c) characterizing at least one propagation parameter of the at least one shear wave, determined in each of the propagation directions in (b), and determining at least one rheological characteristic of the anisotropic soft medium, said at least one rheological characteristic being selected from the group consisting of a direction of the fibers of the anisotropic soft medium, a rheological elasticity parameter in a direction perpendicular to the fibers and a rheological elasticity parameter in the direction of the fibers (page 560, col 1, paragraph 2, lines 1-12), and 
wherein at least one rheological characteristic is determined at said different depths (page 560, col 1, paragraph 2, lines 1-12).
Primary reference Lee fails to teach:
by maintaining fixed the ultrasonic observation transducers,
each transducer emitting simultaneously at the measuring process
at least one shear wave is observed at different depths
However, the analogous art of Specht of using shear wave ultrasound to measure tissue mechanical properties (abstract) teaches:
by maintaining fixed the ultrasonic observation transducers (paragraph [0068], lines 1-6; figure 1, left 14 and right 16 imaging transducer arrays),

at least one shear wave is observed at different depths ([0016], “focus the wavefront at various depths”; [0021], “depth selection”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Lee of using multiple angles and measurement locations with the method of Specht of using fixed transducers because having multiple fixed receive apertures allows for substantially improved lateral resolution (abstract, lines 14-16) and multiple apertures are well-suited for high frame-rate images (paragraph [0044] lines, 11-14). This creates a predictable method of obtaining multiple observation recordings in a more efficient amount of time.
Primary reference Lee further fails to teach:
wherein the at least one shear wave is generated over a certain range of depths in the anisotropic soft medium and the propagation of said at least one shear wave is observed at different points inside said range of depths, and 
wherein the propagation of said at least one shear wave is simultaneously observed in all of said predetermined propagation directions, with all the ultrasonic observation transducers at the same time
However, the analogous art of Pernot of using ultrasound shear waves to measure physical properties of tissue (abstract) teaches:
wherein the at least one shear wave is generated over a certain range of depths in the anisotropic soft medium and the propagation of said at least one shear wave is observed at different points inside said range of depths ([0133]; [0134]; [0135], the 
wherein the propagation of said at least one shear wave is simultaneously observed in all of said predetermined propagation directions, with all the ultrasonic observation transducers at the same time ([0016]; [0021]; [0133]; [0136]; [0142], compression waves focused simultaneously on several focal points; [0149], the propagation of the shear wave is observed simultaneously at a multitude of points of the observation field; [0150], compression waves may be emitted by all of part of the transducers; [0151], the succession of ultrasound compression waves generate a successive images; [0158]; [0161], “the speckle noise is picked up by the transducers T1-Tn during subset b2) after each shot of an unfocused ultrasound compression wave”; [0241], “or waves focused simultaneously on several focal points; [0248], “propagation of the shear wave is observed simultaneously at a multitude of points of the observation field in the soft tissue”; [0249], may be emitted by all or part of the transducers T1-Tn; [0250], detection of ultrasound signals can be carried out by all or part of the transducers of the array; [0252], successive ultrasound signals are for generating successive images, rather than a single image; [0257]; simultaneously observing at the different points include all of the propagation directions to excite those points; [0260], the speckle noise is picked up by the transducers T1-Tn during substep b2) after each shot of an unfocused ultrasound compression wave); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined method of 
Primary reference Lee further fails to teach:
Wherein the at least one shear wave is generated from a central axis perpendicular to the surface of the anisotropic soft medium and said measurement points where the passing of the at least one shear wave is detected, are each located at a distance from said central axis of less than 2cm
However, the analogous art of Tabaru of an ultrasound diagnostic apparatus with shear-wave imaging (abstract, figure 6) teaches:
Wherein the at least one shear wave is generated from a central axis perpendicular to the surface of the anisotropic soft medium and said measurement points where the passing of the at least one shear wave is detected, are each located at a distance from said central axis of less than 2cm (figure 6, figure 11; [0103], “the maximum value of the shear wave propagation distance that can be detected based on experimental data is approximately 6 mm” therefore this propagation distance is within the range of “located at a distance from said central axis of less than 2cm”; [0073]-[0077] describe the shear wave propagation and measurement within a region which is a generated shear wave at a central axis with the shear wave propagation 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined method of characterizing an anisotropic soft medium of Lee, Specht, and Pernot to incorporate the detection of shear wave measurement at a distance of less than 2cm as taught by Tabaru because shear wave propagation distance is variable with carrier frequency and within the millimeter range the shear wave propagation can be accurately measured by the transducers ([0103]). 
Primary reference Lee further fails to teach:
Wherein the at least one shear wave is generated by having an ultrasonic excitation transducer bearing said ultrasonic observation transducers emit an ultrasonic excitation wave focused on the central area, which displaces the anisotropic soft medium along said central axis 
However, the analogous art of Rybyanets of using shear wave ultrasound to generate focal regions of excitation in human tissue (abstract) teaches: 
Wherein the at least one shear wave is generated by having an ultrasonic excitation transducer bearing said ultrasonic observation transducers emit an ultrasonic excitation wave focused on the central area, which displaces the anisotropic soft medium along said central axis([0049]-[0050]; [0051], “Radiated ultrasound 140 generates a pattern 142 of ultrasound intensity focal regions which comprises a "central" focal region 144 and four "peripheral" focal regions 146.” The central focal 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined method of characterizing an anisotropic soft medium of Lee, Specht, Pernot, and Tabaru to incorporate the distribution of ultrasound observation transducers on a circle centered on the central axis as taught by Rybyanets because the distance between locations of focal regions in the focal region pattern and the motion of the focal regions are determined by configuration and frequency and/or phase of excitation of an ultrasound transducer and/or elements thereof used to generate the ultrasound pattern of focal regions ([0015]). Utilizing a circular configuration positions the transducers at portions where the shear wave will propagate. 
Regarding claim 23, primary reference Lee teaches:
A method for characterizing an anisotropic soft medium comprising at least one portion including fibers and having a central area and an outer surface (abstract, lines 3-7; introduction, lines 1-5; note that myocardial tissue is considered the anisotropic soft medium), said method comprising: 
(a) measuring by generating at least one shear wave which propagates by diverging from the central area, wherein propagation of said at least one shear wave is observed with ultrasonic observation transducers, from the surface of the anisotropic soft medium (page 556, col 1, paragraph 4, lines 1-3; figure 2(b)), 
in at least two predetermined propagation directions from said central area, said predetermined propagation directions comprising at least two directions (page 556, col 
and said measurement step being carried out within a period of less than 50 ms (page 556, col 2, paragraph 1, lines 5-6); 
(b) determining at least one propagation parameter of the at least one shear wave, from data collected during (a) in each of said predetermined propagation directions (page 556, col 2, paragraph 3, lines 1-3; page 557, col 2, lines 2-4); 
(c) characterizing at least one propagation parameter of the at least one shear wave, determined in each of the propagation directions in (b), wherein at least one rheological characteristic of the anisotropic soft medium is determined, said at least one rheological characteristic being selected from the group consisting of a direction of the fibers of the anisotropic soft medium, a rheological elasticity parameter in a direction perpendicular to the fibers and a rheological elasticity parameter in the direction of the fibers (page 560, col 1, paragraph 2, lines 1-12); 
wherein said at least one propagation parameter of the at least one shear wave is determined in each of said predetermined propagation directions at said different depths (page 556, col 2, paragraph 3, “depth by depth fashion”); and 
Primary reference Lee fails to teach:
by maintaining fixed the ultrasonic observation transducers
at least one shear wave is observed at different depths

by maintaining fixed the ultrasonic observation transducers (paragraph [0068], lines 1-6; figure 1, left 14 and right 16 imaging transducer arrays)
at least one shear wave is observed at different depths ([0016], “focus the wavefront at various depths”; [0021], “depth selection”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Lee of using multiple angles and measurement locations with the method of Specht of using fixed transducers because having multiple fixed receive apertures allows for substantially improved lateral resolution (abstract, lines 14-16) and multiple apertures are well-suited for high frame-rate images (paragraph [0044] lines, 11-14). This creates a predictable method of obtaining multiple observation recordings in a more efficient amount of time.
Primary reference Lee further fails to teach:
Wherein, during (a), the propagation of said at least one shear wave is simultaneously observed in all of said predetermined propagation directions, with all the ultrasonic observation transducers at the same time
wherein the at least one shear wave is generated over a certain range of depths in the anisotropic soft medium and the propagation of said at least one shear wave is observed at different points inside said range of depths, and 
wherein the propagation of said at least one shear wave is simultaneously observed in all of said predetermined propagation directions, with all the ultrasonic observation transducers at the same time; 

Wherein, during (a), the propagation of said at least one shear wave is simultaneously observed in all of said predetermined propagation directions, with all the ultrasonic observation transducers at the same time ([0149]-[0151]; see response to arguments section below for further description of citation). 
wherein the at least one shear wave is generated over a certain range of depths in the anisotropic soft medium and the propagation of said at least one shear wave is observed at different points inside said range of depths ([0133]; [0134]; [0135], the ultrasound compression wave focus on one or more points of the medium 3 is considered to be inside a range of depths; [0136]; [0139]; [0142]; [0149]; [0150]; [0151]; [0154]; [0158]; [0172]; [0182]; [0183]; [0238]; [0241]; [0248]; [0249]-[0250]), and 
wherein the propagation of said at least one shear wave is simultaneously observed in all of said predetermined propagation directions, with all the ultrasonic observation transducers at the same time ([0016]; [0021]; [0133]; [0136]; [0142], compression waves focused simultaneously on several focal points; [0149], the propagation of the shear wave is observed simultaneously at a multitude of points of the observation field; [0150], compression waves may be emitted by all of part of the transducers; [0151], the succession of ultrasound compression waves generate a successive images; [0158]; [0161], “the speckle noise is picked up by the transducers T1-Tn during subset b2) after each shot of an unfocused ultrasound compression wave”; [0241], “or waves focused simultaneously on several focal points; [0248], “propagation of the shear wave is observed simultaneously at a multitude of points of the observation 1-Tn; [0250], detection of ultrasound signals can be carried out by all or part of the transducers of the array; [0252], successive ultrasound signals are for generating successive images, rather than a single image; [0257]; simultaneously observing at the different points include all of the propagation directions to excite those points; [0260], the speckle noise is picked up by the transducers T1-Tn during substep b2) after each shot of an unfocused ultrasound compression wave); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined method of characterizing an anisotropic soft medium of Lee and Specht to incorporate the simultaneous shear wave observation with all transducers as taught by Pernot because it is a quick and easy to use method for measuring additional physical parameters in mammal soft tissues (paragraph [0003], lines 1-4). By simultaneously observing the shear wave at all ultrasonic transducers at the same time, the method increases efficiency by saving time and reduces movement noise.
Primary reference Lee further fails to teach:
Wherein the at least one shear wave is generated from a central axis perpendicular to the surface of the anisotropic soft medium and said measurement points where the passing of the at least one shear wave is detected, are each located at a distance from said central axis of less than 2cm
However, the analogous art of Tabaru of an ultrasound diagnostic apparatus with shear-wave imaging (abstract, figure 6) teaches:

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined method of characterizing an anisotropic soft medium of Lee, Specht, and Pernot to incorporate the detection of shear wave measurement at a distance of less than 2cm as taught by Tabaru because shear wave propagation distance is variable with carrier frequency and within the millimeter range the shear wave propagation can be accurately measured by the transducers ([0103]). 
Primary reference Lee further fails to teach:
Wherein the at least one shear wave is generated by having an ultrasonic excitation transducer bearing said ultrasonic observation transducers emit an ultrasonic excitation wave focused on the central area, which displaces the anisotropic soft medium along said central axis 

However, the analogous art of Rybyanets of using shear wave ultrasound to generate focal regions of excitation in human tissue (abstract) teaches: 
Wherein the at least one shear wave is generated by having an ultrasonic excitation transducer bearing said ultrasonic observation transducers emit an ultrasonic excitation wave focused on the central area, which displaces the anisotropic soft medium along said central axis ([0049]-[0050]; [0051], “Radiated ultrasound 140 generates a pattern 142 of ultrasound intensity focal regions which comprises a "central" focal region 144 and four "peripheral" focal regions 146.” The central focal region 144 as shown in figures 3A through 3C is generated along the central axis of the ultrasound probe 120; [0052]-[0057])
wherein the number of ultrasonic observation transducers is between 3 and 20. ([0026], each identical sector 22 is considered to be an individual transducer element; [0032]; [0049]; [0058]; figure 1A, identical sectors 22). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined method of characterizing an anisotropic soft medium of Lee, Specht, Pernot, and Tabaru to incorporate the distribution of ultrasound observation transducers on a circle centered on the central axis as taught by Rybyanets because the distance between locations of focal regions in the focal region pattern and the motion of the focal regions are determined by configuration and frequency and/or phase of excitation of an ultrasound transducer and/or elements thereof used to generate the ultrasound pattern of focal . 
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Lee, in view of Specht, in view of Pernot, in view of Tabaru et al, in view of Rybyanets as applied to claim 22 above, and further in view of Emery. 
Regarding claim 24, the combined references of Lee, Specht, Pernot, Tabaru, and Rybyanets teach all of the limitations of claim 22. Primary reference Lee further fails to teach:
Wherein said ultrasonic observation transducers are on a circle centered on the central axis. 
However, the analogous art of Rybyanets of using shear wave ultrasound to generate focal regions of excitation in human tissue (abstract) teaches: 
Wherein said ultrasonic observation transducers are distributed on a circle centered on the central axis ([0049]-[0050], “Each sector 122 has a sector electrode (not shown) on a convex surface 124 of the transducer for exciting the sector by applying a varying voltage between the sector's electrode and a common electrode on a concave surface 126 of the cap transducer. While shown as having specifically 4 sectors, it is to be understood that in general, the transducer can have any even number N of sectors or elements.”. The sector elements 122 are distributed around a circular direction surrounding the axis 128 that goes through item 129; [0051]-[0057] and figures 3A through 3C)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined method of 
Primary reference Lee further fails to teach:
Wherein said ultrasonic observation transducers are equidistributed on a circle
However the analogous art of Emery of an ultrasound treatment system with imaging capabilities utilizing a circular transducer (abstract, figure 2A) teaches:
Wherein said ultrasonic observation transducers are equidistributed on a circle ([0032], annular array receive elements that are located around the circumference of the therapy transducer; [0033], the focus of the therapy transducer is in the center of the array and used for image excitation which teaches to the combined Lee, Specht, Pernot, Tabaru, and Rybyanets invention; [0036]; [0038], receive elements in annular imaging array; figure 2A shows the receive elements 124 equidistributed on a circle around the central therapy transducer 122; [0041]; [0042])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined method of characterizing an anisotropic soft medium of Lee, Specht, Pernot, Tabaru, and Rybyanets to incorporate the equidistribution of ultrasonic observation transducers as . 
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Lee, in view of Specht, in view of Pernot, in view of Tabaru et al, in further view of Rybyanets as applied to claim 23 above, and further in view of Emery. 
Regarding claim 25, the combined references of Lee, Specht, Pernot, Tabaru, and Rybyanets teach all of the limitations of claim 23. Primary reference Lee further fails to teach:
Wherein said ultrasonic observation transducers are on a circle centered on the central axis. 
However, the analogous art of Rybyanets of using shear wave ultrasound to generate focal regions of excitation in human tissue (abstract) teaches: 
Wherein said ultrasonic observation transducers are distributed on a circle centered on the central axis ([0049]-[0050], “Each sector 122 has a sector electrode (not shown) on a convex surface 124 of the transducer for exciting the sector by applying a varying voltage between the sector's electrode and a common electrode on a concave surface 126 of the cap transducer. While shown as having specifically 4 sectors, it is to be understood that in general, the transducer can have any even number N of sectors or elements.”. The sector elements 122 are distributed around a circular direction surrounding the axis 128 that goes through item 129; [0051]-[0057] and figures 3A through 3C)

Primary reference Lee further fails to teach:
Wherein said ultrasonic observation transducers are equidistributed on a circle
However the analogous art of Emery of an ultrasound treatment system with imaging capabilities utilizing a circular transducer (abstract, figure 2A) teaches:
Wherein said ultrasonic observation transducers are equidistributed on a circle ([0032], annular array receive elements that are located around the circumference of the therapy transducer; [0033], the focus of the therapy transducer is in the center of the array and used for image excitation which teaches to the combined Lee, Specht, Pernot, Tabaru, and Rybyanets invention; [0036]; [0038], receive elements in annular imaging array; figure 2A shows the receive elements 124 equidistributed on a circle around the central therapy transducer 122; [0041]; [0042])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined method of . 

Response to Arguments
Applicant’s arguments with respect to claims 1-2, 4, 7-20, and 22-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In response to applicant's argument that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN A FRITH whose telephone number is (571)272-1292.  The examiner can normally be reached on M-Th 8:00-5:30 Second Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/S.A.F./Examiner, Art Unit 3793                                                                                                                                                                                                        
/MICHAEL J TSAI/Primary Examiner, Art Unit 3785